United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1369
Issued: December 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant filed a timely appeal from a February 15, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a lumbosacral sprain/strain or degenerative
lumbar condition in the performance of duty on June 14, 2010.
FACTUAL HISTORY
Appellant, a 52-year-old laundry machine operator, filed a claim for benefits on June 30,
2010, alleging that he injured his lower back while pushing a laundry bin on June 14, 2010. He
1

5 U.S.C. § 8101 et seq.

related that he had to stop short while pushing the cart and had tried to prevent the cart from
hitting another employee.
In a June 30, 2010 report, Dr. Fadi A. Saba, Board-certified in internal medicine, stated
that appellant had pain in the lumbar area diagnosed lumbosacral sprain/strain. He asserted that
he was experiencing tingling and numbness on the left side with radiation of pain to the left
thigh. Dr. Saba advised that appellant had difficulty walking and climbing stairs.
In a report dated July 15, 2010, Dr. Saba stated that appellant continued to experience
low back pain. He advised that he underwent x-rays of the lumbar spine on July 1, 2010 which
showed moderate degenerative narrowing at L5-S1 and L4-5.
In a report dated June 23, 2010, received by OWCP on August 16, 2010, Dr. Saba stated
that appellant was injured at work while pushing a linen cart. Appellant had attempted to restrain
the cart to avoid hitting another employee and in the process jerked his back; his symptoms
became progressively worse and he fell at home while trying to get to the bathroom at home
because his back gave way. Dr. Saba stated that appellant’s back pain was localized with no
radiation. He diagnosed lumbosacral sprain/strain.
Appellant submitted an August 11, 2010 Form CA-17 duty status report from Dr. Saba
which indicated that appellant sustained a lumbosacral strain injury on June 14, 2010. He
checked a box indicating that appellant’s injury corresponded with his description of how the
June 14, 2010 work incident occurred.
Dr. Saba submitted progress reports dated August 11, September 22 and December 2, 2010
in which he essentially reiterated his previously stated findings and conclusions.
By letter dated December 28, 2010, OWCP informed appellant that, while it had initially
handled his claim administratively and authorized payment of a limited amount of medical
expenses, it was reopening his claim because his medical bills had exceeded $1,500.00. It noted
that the merits of the claim now needed to be formally considered and advised that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. OWCP asked appellant to submit a comprehensive medical report from his treating
physician describing his symptoms and the medical reasons for his condition, and an opinion as
to whether his claimed condition was causally related to his federal employment. It requested
that appellant submit the additional evidence within 30 days.
In a February 3, 2011 report, Dr. Saba stated that appellant had been doing fairly well
although he continued to experience some intermittent low back pain. Appellant had no loss of
motor function or sensory deficits. Dr. Saba reiterated his diagnosed of lumbosacral
sprain/strain.
By decision dated February 15, 2011, OWCP denied appellant’s claim, finding that he
failed to submit sufficient medical evidence in support of his claim that he sustained a back
injury in the performance of duty on June 14, 2010.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
2

Id. at §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

3

ANALYSIS
OWCP accepted that appellant pushed a laundry cart and stopped short on June 14, 2010.
The question of whether an employment incident caused a personal injury can only be established
by probative medical evidence.10 Appellant has not submitted rationalized, probative medical
evidence to establish that the June 14, 2010 employment incident would have been competent to
cause the claimed injury.
Dr. Saba submitted several reports in which he noted appellant’s history of injury, stated
findings on examination and indicated that appellant had a lumbosacral sprain/strain. These
reports, however, did not relate the diagnoses to the June 14, 2010 incident at work with medical
rationale explaining the physiological process by which pushing the laundry cart and stopping
short would have caused the diagnosed back conditions. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.11
It is also an accepted principle of workers’ compensation law that, when the primary
injury is shown to have arisen out of and in the course of employment, every natural
consequence that flows from the injury is deemed to arise out of the employment. The basic rule
is that a subsequent injury, whether an aggravation of the original injury or a new and distinct
injury, is compensable if it is the direct and natural result of a compensable primary injury.
Thus, once the work-connected character of any condition is established, the subsequent
progression of that condition remains compensable so long as the worsening is not shown to
have been produced by an independent cause.12
Appellant has alleged that due to the June 14, 2010 injury, his weakened condition caused
him to fall at home again in June 2010. Dr. Saba advised in his July 23, 2010 report that
following the June 14, 2010 incident appellant’s symptoms had become progressively worse; he
related that appellant had fallen at home when his back gave way. He stated that appellant’s back
pain was localized with no radiation. As OWCP has not accepted that appellant sustained any
back injury as a result of the June 14, 2010 incident, appellant’s subsequent fall at home, and any
conditions sustained as a result thereof, cannot be considered a consequential injury.
In his July 30, 2010 report, Dr. Saba indicated that appellant was now experiencing
tingling and numbness on the left side with radiation of pain to the left thigh and had difficulty
walking and climbing stairs. He stated in his July 15, 2010 report that appellant underwent
x-rays of the lumbar spine on July 1, 2010 which showed moderate degenerative narrowing at
L5-S1 and L4-5.
10

Carlone, supra note 5.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

See Albert F. Ranieri, 55 ECAB 598 (2004); see also D.D., Docket No. 11-188 (issued October 26, 2011);
A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

4

Although Dr. Saba presented a diagnosis of appellant’s condition and stated that results
of a July 1, 2010 x-ray test showed moderate degenerative narrowing at L5-S1 and L4-5, he did
not adequately address how this condition and these findings were causally related to the
June 14, 2010 work incident. There is insufficient rationalized evidence in the record that
appellant’s lumbosacral sprain/strain or any degenerative lumbar condition were work related.
Furthermore, the August 11, 2010 form report from Dr. Saba which supports causal
relationship with a checkmark is insufficient to establish the claim, as the Board has held that
without further explanation or rationale, a checked box is not sufficient to establish causation.13
Therefore, Dr. Saba failed to provide a medical report from a physician that explains how the
work incident of June 14, 2010 caused or contributed to the claimed lumbosacral sprain/strain
injury.
OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the June 14, 2010 work accident would
have caused the claimed injury. Accordingly, he did not establish that he sustained a
lumbosacral sprain/strain, or any degenerative lumbar condition in the performance of duty.
OWCP properly denied appellant’s claim for compensation.
For the reasons stated above, the Board finds that appellant did not meet his burden of
proof to establish that he sustained a lumbosacral sprain/strain or degenerative lumbar condition
in the performance of duty. Appellant may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a lumbar injury in
the performance of duty on June 14, 2010.

13

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the February 15, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

